Citation Nr: 1611181	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-27 736A		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a cervical spine disability from February 26, 2010.

2. Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability from February 26, 2010.

3. Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS). 

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft

INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, from October 2003 to October 2004, and from March 2006 to March 2007.  She also completed 22 years of Reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for cervical spine and lumbar spine disabilities.  The RO assigned each disability a 10 percent rating, effective March 29, 2007.  In an April 2010 supplemental statement of the case, the RO staged the ratings.  The RO continued the 10 percent ratings for each disability during the period from March 29, 2007 to February 26, 2010, but increased the rating for the cervical spine disability to 30 percent from February 26, 2010, and increased the rating for the lumbar spine disability to 20 percent from February 26, 2010.  

Thereafter, in March 2014, the Board denied an initial rating greater than 10 percent for the cervical spine disability for the period from March 29, 2007, to July 29, 2009; granted an increased rating of 20 percent, but no higher, for the cervical spine disability for the period from July 29, 2009, to February 26, 2010; and denied an initial rating greater than 10 percent for a lumbar spine disability for the period from March 29, 2007 to February 26, 2010.  The Board then remanded the remaining issues on appeal (as characterized on the title page of this decision) for further development of the record.  

In June 2014, the RO granted service connection for radiculopathy of the upper extremities; each extremity was assigned a 20 percent evaluation, effective March 29, 2007.  As the Veteran has not disagreed with the initial ratings, the matter of higher ratings for neurologic impairment of the upper extremities is not before the Board. 

Although the Veteran initially requested a Board hearing in her August 2009 Appeal, she later withdrew her request in June 2010.

The issues of entitlement to an initial rating in excess of 20 percent for IBS and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From February 26, 2010, the Veteran's cervical spine disability is manifested by pain, limitation of motion, and radiculopathy of the upper extremities, but unfavorable ankylosis and/or incapacitating episodes have not been shown.  

2. From February 26, 2010, the Veteran's lumbar spine disability is manifested by pain and limitation of motion, but forward flexion to 30 degrees or less, favorable ankyloses of the entire thoracolumbar spine, and/or incapacitating episodes have not been shown.  Bowel/bladder impairment have been attributed to service-connected IBS.  


CONCLUSIONS OF LAW

1. From February 26, 2010, the criteria for an initial rating higher than 30 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5241 (2015).

2. From February 26, 2010, the criteria for an initial rating higher than 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's VA treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in February 2010 and September 2014.  The 2014 examination was conducted in compliance with the Board's March 2014 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486   (2006).


Increased Ratings, Generally

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45.

Applicable Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracoloumbar spine. 

A 100 percent disabling rating is assigned for unfavorable ankyloses of the entire spine. 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

Note (6) directs that disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating IVDS, a 10 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 week during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, DC 5243 (2015).

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

As noted, the issues currently before the Board are limited to whether higher ratings are warranted for the service-connected cervical spine and lumbar spine disabilities for the period beginning February 26, 2010.  The cervical spine disability is currently evaluated as 30 percent disabling under Diagnostic Code 5243-5241 (for IVDS and spinal fusion), from February 26, 2010, and the lumbar spine disability is currently evaluated as 20 percent disabling under Diagnostic Code 5243 (for IVDS), from February 26, 2010.  

The Veteran underwent a VA spine examination in February 2010.  At that time, she endorsed worsening neck and back pain.  Treatment included Paroxicam and a TENs unit.  She reported that she was unable to continue her nursing job due to problems with lifting; she secured another position as a nurse manager.  Reported neck symptoms included fatigue, decreased motion, stiffness, pain, and weakness.  The pain was described as sharp, constant, and radiating the shoulder and right side of the low back region.  She reported severe flare-ups occurring every one to two months, and lasting between two and four weeks.  Pain was the primary factor that causes additional limitation of motion or other functional impairment during flare-ups.  There were no incapacitating episodes of spine disease.  No assistive devices were used. 

Objectively, gait was normal.  There was no ankylosis of either the cervical spine or the thoracolumbar spine.  There were no abnormal spinal contours.  Tenderness of the cervical spine muscles was noted.  Neurological testing of the upper and lower extremities was normal throughout with the exception of a hypoactive brachioradialis reflex. 

Flexion of the cervical spine was from 0 to 15 degrees; extension was from 0 to 15 degrees; left lateral flexion was from 0 to 5 degrees; left lateral rotation was from 0 to 35 degrees; right lateral flexion was from 0 to 8 degrees; and right lateral rotation was from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion. 

Flexion of the lumbar spine was from 0 to 55 degrees; extension was from 0 to 20 degrees; left lateral flexion was from 0 to 15 degrees; left lateral rotation was from 0 to 30 degrees; right lateral flexion was from 0 to 20 degrees; and right lateral rotation was from 0 to 30 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  Pertinent diagnoses included cervical spine degenerative disc disease (DDD) (cervical fusion 2006 with severely limited range of motion in the cervical spine) and lumbar spine DDD.  

A March 2010 VA treatment note reflects complaints of posterior neck stiffness and bilateral palmar numbness.  The Veteran reported taking Paroxicam and using her TENS unit, both of which provided good relief.  She denied any new numbness, tingling, changes in bowel or bladder.  Objectively, neck motion was noted as being moderately reduced in all planes.  Strength, deep tendon reflexes, and sensation testing of the upper and lower extremities were all normal.  

A December 2011 VA treatment note reflects complaints of burning pain in the neck with radiation to the upper trapezius/upper shoulders.  Intermittent paresthesia of the upper extremities was also endorsed.  There was no particular aggravating activity.  She was noted as being in "some distress."  No new neurological deficits were noted.  She ambulated without difficulty.  Paroxicam and usage of her TENs unit provided her with good relief. 

A December 2013 private treatment report reflects that the Veteran endorsed back pain and stiffness, but denied joint pain, joint swelling/redness, muscle weakness, and numbness or tingling.  A July 2013 private treatment report shows "normal" motion of the neck.

The Veteran underwent a VA neck (cervical spine) examination in May 2014.  Pertinent diagnoses included IVDS and degenerative arthritis.  The Veteran reported ongoing neck and arm pain since her 2006 fusion.  She reported flare-ups.  The examiner opined that it was more likely than not that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there was additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  He stated, however, that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not being examined during flare-up. 

Forward flexion of cervical spine was to 35 degrees, with pain beginning at 30 degrees; extension was to 35 degrees, with pain beginning at 30 degrees; right lateral flexion was to 35 degrees, with pain beginning at 30 degrees; left lateral flexion was to 35 degrees, with pain beginning at 30 degrees; right lateral rotation was to 55 degrees, with pain beginning at 45 degrees; and left lateral rotation was to 55 degrees, with pain beginning at 45 degrees.  

There was no additional limitation in range of motion of the cervical spine (neck) following repetitive-use testing.  Functional loss was described as less movement than normal, pain on movement, interference with sitting, standing, and/or weight-bearing, and lack of endurance.  Tenderness was present.  Guarding was present but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing, DTRs, and sensory examinations were normal.  Mild, bilateral upper extremity radiculopathy was present.  There was no ankylosis.  There were no incapacitating episodes over the past 12 months due to IVDS.  She used a neck brace.  The cervical spine condition did not impact her ability to work. 

The Veteran underwent a VA lumbar spine examination in May 2014.  Pertinent diagnoses included IVDS and arthritis.  

She reported flare-ups.  The examiner opined that it was more likely than not that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there was additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  He stated however that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not being examined during flare-up.  

Forward flexion of thoracolumbar spine was to 65 degrees, with pain beginning at 40 degrees; extension was to 20 degrees, with pain beginning at 10 degrees; right lateral flexion was to 20 degrees, with pain beginning at 10 degrees; left lateral flexion was to 20 degrees, with pain beginning at 10 degrees; right lateral rotation was to 20 degrees, with pain beginning at 10 degrees; and left lateral rotation was to 20 degrees, with pain beginning at 10 degrees.  

There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  Functional loss was described as less movement than normal, pain on movement, interference with sitting, standing, and/or weight-bearing, and lack of endurance.  Tenderness was present.  Guarding and spasms were present but did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing, DTRs, and sensory examinations were normal.  The examiner expressly noted that there was no radiculopathy.  No ankylosis was present.  No other neurological abnormalities (e.g., bowel or bladder) were noted.  There were no incapacitating episodes over the past 12 months due to IVDS.  The thoracolumbar spine condition did not impact the Veteran's ability to work. 

Analysis -Cervical Spine 

As noted, the Veteran's cervical spine disability is currently rated as 30 percent disabling from February 26, 2010.  

Under the General Rating Formula, the criterion for the next higher rating, 40 percent, is unfavorable ankylosis of the cervical spine.  In this case, however, there is no medical evidence of unfavorable ankylosis of the entire cervical spine.  

Indeed, upon VA examinations in 2010 and 2014, the Veteran was able to flex, extend, and laterally rotate and flex the cervical spine, albeit limitedly, in all planes of motion; the VA examiners expressly noted that there was no ankylosis of the cervical spine.  VA and private treatment records during this time period reflect range of motion findings ranging from full to moderately reduced, but there are no findings of ankylosis.  In the absence of evidence of unfavorable ankylosis of the cervical spine, on VA examinations or in any other medical evidence of record, the criterion for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met.

Moreover, even when pain is considered, there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation that more nearly approximates or equates to unfavorable ankylosis of the cervical spine under Diagnostic Code. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the cervical spine disability under DeLuca, supra, given the Veteran's report of experiencing flare-ups of pain and the objective evidence of painful motion.  In addition, as noted, the evidence shows that the Veteran experiences some degree of functional impairment due to her neck disability. See 2014 VA Examination Report, generally.  The 2014 VA physician noted the degree at which the Veteran complained of pain while demonstrating range of motion and also noted that the Veteran's range of motion was not limited by pain after repetitive motion.  The examiner also noted flare-ups, but was unable to estimate the additional loss of range of motion, amount of pain, and decrease in functional capacity during flare up without resorting to mere speculation (noting/reasoning that the examination was not being conducted during a flare-up).  

In evaluating this claim, the Board finds that any functional impairment experienced by the Veteran, including during flare-ups and after repetitive motion, is adequately contemplated by the 30 percent rating currently assigned, as such rating is based upon objective findings of painful, limited motion, and the functional impairment caused thereby.  There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current 30 percent rating. Voerth v. West, 13 Vet. App 117 (1999).  Notably, the 2010 VA examiner found no evidence of "DeLuca" issues with respect to pain, fatigue, weakness, lack of endurance or incoordination.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra. 

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bed rest by a physician for her service-connected cervical spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

As for separate ratings of any associated objective neurologic abnormalities, the evidence shows that the Veteran has nerve damage to the bilateral upper extremities.  While on appeal in a rating decision in June 2014, the RO granted separate, compensable ratings for radiculopathy of the upper extremities.  As the Veteran has not disagreed with the initial ratings, the matter of higher ratings for neurologic impairment of the upper extremities is not before the Board.  The claims file contains no clinical evidence of any other neurologic abnormalities related to the cervical spine condition.  

Lastly, the May 2014 VA examiner noted a healed, non-tender 6 centimeter scar on the Veteran's neck.  

None of the eight characteristics of disfigurement, as enumerated under Note (1) of Diagnostic Code 7800 (scars of the head, face, or neck), were indicated on examination.  There was also no indication that the scar was unstable or painful, as contemplated by Diagnostic Code 7804. 

Because the Veteran's scar is 6 centimeters in length, and there is no evidence of record indicating that the scar is unstable or painful, or that it is manifested by any characteristics of disfigurement, a separate rating for a scar under Diagnostic Codes 7800 to 7804 is not warranted from February 26, 2010.

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to a higher rating for her cervical spine disability.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Analysis - Lumbar Spine 

As noted, the Veteran's lumbar spine disability is currently rated as 20 percent disabling from February 26, 2010. 

Under the General Rating Formula, the criteria for the next higher rating, 40 percent, is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankyloses of the entire thoracolumbar spine.  In this case, however, there is no medical evidence of either criterion being met.  

Indeed, upon VA examination in 2010, the Veteran demonstrated forward flexion of the thoracolumbar spine to 55 degrees, with no objective evidence of pain on active range of motion or following repetitive motion.  On VA examination in 2014, the Veteran's forward flexion was to 65 degrees (with pain beginning at 40 degrees) and there was no additional loss of motion with repetitive use testing.  There is no other medical evidence of record, to include VA and private treatment reports, to suggest that the Veteran's flexion was limited to 30 degrees or less.  

With respect to favorable ankylosis, there is no evidence of evidence of ankylosis, favorable or otherwise, in the record and the VA examiners expressly noted that ankylosis was not present upon examinations in 2010 and 2014.  

Thus, in the absence of evidence of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met.

Moreover, even when pain is considered, there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation that more nearly approximates or equates to flexion to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine under Diagnostic Code. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. 

In this regard, the Board has considered the cervical spine disability under DeLuca, supra, given the Veteran's report of experiencing flare-ups of pain and the objective evidence of painful motion.  In addition, as noted, the evidence shows that the Veteran experiences some degree of functional impairment due to her low back disability. See 2014 VA Examination Report, generally.  The 2014 VA physician noted the degree at which the Veteran complained of pain while demonstrating range of motion and also noted that the Veteran's range of motion was not limited by pain after repetitive motion.  The examiner also noted flare-ups, but was unable to estimate the additional loss of range of motion, amount of pain, and decrease in functional capacity during flare up without resorting to mere speculation (noting that the examination was not being conducted during a flare-up).  

In evaluating this claim, however, the Board finds that any functional impairment experienced by the Veteran, including during flare-ups and after repetitive motion, is adequately contemplated by the 20 percent rating currently assigned, as such rating is based upon objective findings of painful, limited motion, and the functional impairment caused thereby.  There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current 20 percent rating or that they occur for prolonged periods of time. Voerth, supra.  Notably, the 2010 VA examiner found no evidence of "DeLuca" issues with respect to pain, fatigue, weakness, lack of endurance or incoordination.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bed rest by a physician for her service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

As to any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability, the Board notes that there is no showing of any neurological abnormalities of the lower extremities (See, e.g., VA neurological examinations, 2010 and 2014), bowel or bladder impairment, or any other disorder(s) associated with the lumbar spine disability.  The Board acknowledges that an April 2014 VA treatment record and a July 2013 private treatment note showed complaints of bowel/urinary incontinence; however, this has been attributed to her service connected irritable bowel syndrome.  Again, she denied such symptoms on VA examination in 2014 and the VA examiner expressly found no lumbar-associated neurological abnormalities of the bowel or bladder.  Therefore, a separate rating based upon any neurological abnormalities associated with the lumbar spine disability is not warranted.

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to a higher rating for her lumbar spine disability.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  


Other Considerations 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Veteran describes cervical spine IVDS/arthritis symptoms of pain and limitation of motion of the cervical spine and upper extremities, as well as impairment/neurological manifestations of the upper extremities.  Similarly, the Veteran describes lumbar spine IVDS/arthritis symptoms of pain and limitation of motion of the lumbar spine.  

The criteria in the General Rating Formula for Diseases and Injuries of the Spine, and the General Rating Formula for Rating IVDS on Incapacitating Episodes, provide differing levels of disability ratings based upon factors such as limitation of motion, abnormal spinal contour, chronic neurologic impairment and incapacitating IVDS episodes.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of any factors affecting functional impairment which might not be addressed in the schedular criteria.  

In the opinion of the Board, all credibly demonstrated symptomatology and impairment of function related to the cervical spine and lumbar spine disabilities, either considered separately or combined, are adequately contemplated in the assigned schedular ratings evaluations.  As such, there is no basis for extra-schedular referral in connection with any claim on appeal. See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

From February 26, 2010, an initial evaluation higher than 30 percent for a cervical spine disability is denied. 

From February 26, 2010, an initial evaluation higher than 20 percent for a lumbar spine disability is denied. 


REMAND

TDIU 

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

During the course of this appeal, the Veteran was employed as a nurse.  The 2010 VA examination confirmed that the Veteran had to switch employment positions (from a nurse to a nurse manager) as a result of her service-connected back/neck problems.  VA treatment records recently added to the claims file suggest that the Veteran recently quit or retired from her job, in part, due to her service-connected IBS condition.  See April 2014 VA Treatment Record.  Based on the above, the Board finds that a claim of entitlement to TDIU has been raised by the record.  Upon remand, the question of entitlement to a TDIU should be developed.

Manlincon Issue 

Lastly, in a September 2014 rating decision, the RO granted entitlement to service connection for IBS, assigning a 30 percent disability rating, effective May 13, 2013. In a May 2015 submission, the Veteran stated her belief that her disability warranted a higher rating which the Board construes as a notice of disagreement. This issue must be remanded for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice concerning how to substantiate a claim for TDIU and request that he complete a TDIU claim form.  Then, undertake any development that is warranted with respect to entitlement to TDIU.

2. Furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an initial evaluation in excess of 20 percent for IBS. 

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3. Thereafter, ensure that all development outlined above is completed, and then readjudicate the claim.  If any claim remaining on appeal remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


